Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2264
                         Lower Tribunal No. 14-12403
                            ________________


                              Antonio Zaldivar,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Andrea R.
Wolfson, Judge.

      Markus/Moss PLLC, and David Oscar Markus, Mona E. Markus, and Lauren
I. Doyle, for appellant.

      Ashley Moody, Attorney General, and Gabrielle Raemy Charest-Turken,
Assistant Attorney General, for appellee.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Novaton v. State, 634 So. 2d 607 (Fla. 1994); Sainz v. State, 811

So. 2d 683 (Fla. 3d DCA 2002); Punta v. State, 806 So. 2d 569 (Fla. 3d DCA 2002).

See also Diaz v. State, 272 So. 3d 482 (Fla. 3d DCA 2019); Martin v. State, 243 So.

2d 189 (Fla. 4th DCA 1971).




                                        2